I am inclined to think that, standing alone, there was error on the part of *Page 399 
the Circuit Judge in charging the first request of the plaintiff, which request was as follows:
"The jury is charged that as unfortunate as it may be for an agent or servant of the principal or master to receive the news of the death of a relative, yet nevertheless the servant or agent is bound to the same principles of law in determining the questions of whether or not there is negligence, recklessness or willfulness in the handling of an automobile as he would be if he had received no such news. In other words, the receipt of news of death of a relative in no manner relieves the servant or agent of his duties to his fellowman and he is bound in the same manner to their exercise as he would be had he received no such news, and the principal or master is bound to the same degree for the conduct of his agent notwithstanding the receipt of any such news."
The request, in my opinion, should have been modified by striking out the words "recklessness or willfulness," or there should have been added to it some language to indicate that the jury could take into consideration, in the assessment of punitive damages, the conditions surrounding Carter, the driver of the automobile, at the time of the accident. In fixing punitive damages, the jury ought to be allowed to consider the mental condition of a person who may have been reckless at the time. I am not disposed, however, to regard the error referred to as prejudicial in this case, for two reasons: First, the verdict rendered, when the plaintiff's injuries were very serious, seems to indicate that the jury did take into consideration the mental condition of the defendant, Carter, at the time of the accident. Second, the whole charge of the presiding Judge corrected, perhaps, the error I think he fell into at the suggestion of plaintiff's counsel.